Mr. Justice Van Orsdel
delivered the opinion of the Court:
The foregoing statement disposes of this ease. The claims of defendant were such as could and should have been submitted to the auditor at the time of the original general accounting. Defendant is foreclosed by the final- decree of March 10, 1909, from asserting the present claims. Gray v. District of Columbia, 1 App. D. C. 20. That decree is res judicata of the matters set forth in defendant’s petition. The matters presented in the petition were directly disposed of in the decree of June 11, 1912. Hence, defendant is estopped to reopen either decree by reason of his failure to take timely action by appeal or otherwise. Schwartz v. Costello, 11 App. D. C. 553.
The decree is reversed, with costs, and the cause is remanded with instructions to dismiss the petition.

Reversed and remcmded.

On June 2, 1913, a motion for rehearing was overruled.